AFTER REMAND FROM THE SUPREME COURT OF ALABAMA

TAYLOR, Presiding Judge.
Pursuant to the Alabama Supreme Court’s opinion in Ex parte French, 687 So.2d 205 (Ala.Cr.App.1996), the judgment is reversed in part and this cause is remanded to the Circuit Court for Montgomery County for proceedings consistent with the Supreme Court’s opinion. As the Supreme Court stated in its opinion: “We remand the case for the Court of Criminal Appeals to direct that the defendant be resentenced without consideration of the second Georgia conviction.” Due return should be filed in this court no later than 42 days from the date of this opinion.
REMANDED WITH DIRECTIONS. 
All the Judges concur.